Citation Nr: 1339053	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  09-20 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


WITNESSES AT HEARING ON APPEAL

Appellant and T. M.


ATTORNEY FOR THE BOARD

M. C. Graham, Senior Counsel


INTRODUCTION

The Veteran had active service from September 1982 to September 1983.  She had subsequent service in the Marine Corps Reserves. This matter comes before the Board of Veterans Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In September 2012 a Travel Board hearing was held before the undersigned, and a transcript of the hearing is in the claims file.  In December 2012 and June 2013, the matter was remanded for additional development.

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

As set forth in more detail below, and after reviewing the post-June 2013 evidentiary record, the Board finds that a remand is again unfortunately necessary with respect to the issue presently before the Board on appeal.  The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As noted, the Board most recently remanded this claim in June 2013.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand -- not fully and sufficiently accomplished following the June 2013 remand -- is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.

In June 2013, the Board ordered that the Veteran's claims file be returned to the VA examiner who conducted the February 2013 examination for review and an addendum opinion explaining the rationale for the opinion offered (i.e., that it is less likely than not that the Veteran s bilateral knee disability was caused by her military service).  Significantly, the Board directed that "[t]he explanation of rationale should include comment on the June 2009 opinion by Dr. Johary (expressing agreement or disagreement with that opinion, and explaining the reasoning for the agreement/disagreement)."

Subsequent to the Board's June 2013 remand, a September 2013 addendum opinion was provided by the February 2013 examiner.  Following review of the addendum opinion, and in considering the opinion instructions that were set out as part of the Board's June 2013 remand (and clearly related to the examiner), this case needs to be remanded so that another addendum opinion can be obtained.  This is because the September 2013 addendum opinion did not address Dr. Johary's June 2009 opinion-the examiner stated he was unable to locate Dr. Johary's opinion in VBMS (VA's electronic benefits management system).  This may have been because Dr. Johary's opinion is identified as "Third Party Correspondence" in VBMS.

Therefore, in light of the above-cited Stegall violation, in order to afford the Veteran all due process considerations, an addendum opinion must be sought.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran's VBMS file (and any relevant Virtual VA documentation) to be once again returned to the VA examiner who conducted the February 2013 examination for review and an addendum opinion explaining the rationale for the opinion offered (i.e., that it is less likely than not that the Veteran s bilateral knee disability was caused by her military service).  [If the VA examiner who conducted the February 2013 examination is unavailable, arrangements should be made for the opinion to be provided by another appropriate treatment provider].  The explanation of rationale must include comment on the June 2009 opinion by Dr. Johary (expressing agreement or disagreement with that opinion, and explaining the reasoning for the agreement/disagreement).  It is noted that the "receipt date" of Dr. Johary's opinion in VBMS is June 10, 2009, and that the "Document Type" is listed as "Third Party Correspondence."

2.  After the development sought is completed, the RO/AMC should review the record and re adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and her attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

